Citation Nr: 9930213	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-13 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than March 26, 
1992 for the grant of service connection for lumbosacral 
strain.  

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to March 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied increased ratings for service connected lumbosacral 
strain and right knee condition.  The notice of disagreement 
was submitted in May 1997.  In a March 1998 Report of Contact 
(VA Form 119), that the veteran's representative indicated 
that the notice of disagreement was with the effective date 
of the grant of service connection for lumbosacral strain and 
as to the evaluation assigned for the back condition.  The 
statement of the case was issued in May 1998 as to the issue 
of earlier effective date and increased rating.  A 
substantive appeal was received in May 1998.  The veteran 
testified at a personal hearing at the RO in September 1998. 

In May 1998, the veteran raised the issue of entitlement to a 
total rating based on individual unemployability from March 
25, 1992 to October 15, 1994.  As that issue has not been 
adjudicated, it is referred to the RO for adjudication.


FINDING OF FACT

An adequate substantive appeal was not received as to the 
issue of entitlement to an effective date earlier than March 
26, 1992 for the grant of service connection for lumbosacral 
strain.



CONCLUSION OF LAW

The issue of an effective date earlier than March 26, 1992 
for the grant of service connection for lumbosacral strain is 
not in appellate status.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.203, 20.302(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(a), (b) (1999).

In May 1998, a VA Form 9 was received.  This document was 
received within the period which would be considered timely 
for a substantive appeal.  This document was accepted as a 
substantive appeal as to other issue currently on appeal.  
However, the veteran did not address the issue of an 
effective date earlier than March 26, 1992 for the grant of 
service connection for lumbosacral strain in this VA Form 9.

The Board finds that the VA Form 9 is inadequate to serve as 
the substantive appeal as to the effective date issue because 
the veteran simply did not address that issue.  38 C.F.R. § 
20.203 (1999) provides that a decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on this question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  In compliance with this 
regulation, the Board sent the veteran the required 
notification in June 1999 and informed him that he had 60 
days to respond to that notice.  The veteran did not respond.

Thus, pursuant to 38 C.F.R. § 20.203 (1999), the veteran was 
given notice of the inadequacy of the substantive appeal and 
60 days following such notice to present a written argument 
or evidence or to request a hearing to present testimony and 
evidence on the question.  The veteran failed to respond.  
The Board has found that the VA Form 9 received in May 1998 
is inadequate to serve as a substantive appeal as to the 
issue of an effective date earlier than March 26, 1992 for 
the grant of service connection for lumbosacral strain.  

In light of the foregoing, the Board concludes that the 
earlier effective date issue is not in appellate status for 
lack of an adequate substantive appeal.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.203, 20.302 (b) 
(1999).


ORDER

The appeal is dismissed as to the issue an effective date 
earlier than March 26, 1992 for the grant of service 
connection for lumbosacral strain.


REMAND

The veteran seeks an increased rating for lumbosacral spine 
strain, currently rated as 20 percent disabling under 
Diagnostic Code 5295 for lumbosacral strain.  On the most 
recent VA orthopedic examination in November 1998, the 
examiner indicated that lumbar spine range of motion included 
flexion from 0 to 90 degrees, 0 degrees of extension, 20 
degrees of lateral bend in each direction.  It was noted that 
the veteran had a fair amount of spasm at the time of 
examination.  However the examiner did not indicate whether 
there was marked limitation of forward bending in a standing 
position which would warrant a 40 percent evaluation under 
Diagnostic Code 5295.  There was no indication of whether 
range of motion was painful or painless.  In addition, the RO 
did not address functional limitation under 38 C.F.R. § 4.40 
or § 4.45 regarding the back disability.

In DeLuca v. Brown, 8 Vet. App. 202 (1995) the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) pointed out that orthopedic examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40 
and 4.45.  Those regulations, in part, require consideration 
of limitation of movement, weakened movement, excess 
fatigability, and incoordination, as well as pain and 
limitation of motion due to pain.  The examination report 
must provide detailed information concerning functional loss 
in order to permit the Board to consider the applicable 
regulations.

The Board finds that the most recent VA examination is not 
sufficient for rating the disability at issue.  Because the 
Diagnostic Code used to rate the veteran's lumbosacral spine 
disability considers limitation of motion, any examination 
for rating purposes must be expressed in terms of the degree 
of additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare- 
ups.  DeLuca, supra.  In addition, the RO has not considered 
the claim for a compensable rating under the Court's 
directives in DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  

In September 1998, the veteran testified that he has received 
treatment for his back disability at both the Green Street 
and Cambridge VA clinics.  He asserted that the recent 
treatment records have not been obtained.  The Board notes 
that a December 1997 request for VA outpatient records dated 
from January 1996 to the present yield copies of Primary Care 
Clinic summaries which including a report of December 1994 x-
rays of the lumbosacral spine.  However, no outpatient 
records were received.  In light of the need an additional 
examination, the RO should again request all VA outpatient 
records of the veteran not currently in the claims file and 
associate all records received with the claims file.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain copies of all VA 
outpatient record not currently in the 
claims file concerning treatment of the 
veteran's low back disability, including 
the records o the Green St. and Cambridge 
facilities.  All records obtained should 
be associated with the claims folder.

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a special VA 
orthopedic examination to determine the 
nature and extent of his lumbosacral 
strain.  Such tests as the examiner deems 
necessary should be performed, including 
x-ray studies.  The claims folder must be 
made available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  The examiner should 
comment upon the effects of the veteran's 
service connected disability on ordinary 
activity and on how the disability 
impairs him functionally.  The RO should 
provide the examiner with the criteria 
set forth in Diagnostic Code 5295 and 
request that the examiner set forth all 
pertinent findings on examination in 
relationship to the Diagnostic Code 
criteria.  The examiner should be asked 
to determine whether the lumbosacral 
spine exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the lumbosacral spine is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

4.  When the above developments have been 
completed, the case should be adjudicated 
by the RO.  If the decision remains 
adverse to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

